Citation Nr: 9910158	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious hepatitis.

2.  Entitlement to service connection for liver abscesses.

3.  Entitlement to service connection for disability of the 
lumbar spine.

4.  Entitlement to service connection for disability of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska. 

The veteran's claims were remanded by the Board for further 
development in June 1995.  The development has been completed 
and the veteran's claims are ready for appellate 
consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of infectious hepatitis is not plausible.

2.  The claim of entitlement to service connection for liver 
abscesses is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for service connection 
for lumbar and thoracic spine disabilities has been obtained 
by the RO.
 
4.  Scoliosis of the veteran's spine is not due to disease or 
injury; no other abnormality of the veteran's lumbar or 
thoracic spine was present in service or until years 
thereafter, nor is any currently present disorder of the 
veteran's lumbar or thoracic spine etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of infectious 
hepatitis.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for liver abscesses.  38 
U.S.C.A. § 5107.

3.  A lumbar spine disability was not incurred in or 
aggravated by active service, and the incurrence of arthritis 
of the lumbar spine in service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  A thoracic spine disability was not incurred in or 
aggravated by active service, and the incurrence of arthritis 
of the thoracic spine in service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A "well 
grounded" claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(1997).

I.  Service Connection for Residuals of Infectious Hepatitis 
and Liver Abscesses

The veteran seeks entitlement to service connection for 
residuals of infectious hepatitis and entitlement to service 
connection for liver abscesses.  He asserts that he has had 
bouts of hepatitis ever since discharge from service and that 
he was never able to donate blood due to his inservice 
hepatitis.  The veteran further claims that he had liver 
abscesses due to his service.

The service medical records reveal that the veteran was 
hospitalized from August to October 1954 for treatment of 
infectious hepatitis.  In October 1954 the veteran's liver 
function tests were within normal limits and he was returned 
to duty.  The remainder of the service medical records, 
including the October 1955 discharge examination report, are 
negative for hepatitis, residuals of hepatitis, or any other 
liver abnormality.  

In September 1991 the veteran was treated at Central 
Peninsula General Hospital for multiple abscesses of the 
liver.  He was subsequently transferred to Humana Hospital 
where the final diagnoses also included multiple liver 
abscesses.  The Humana Hospital records note that the veteran 
had a long history of severe alcohol abuse and that he had a 
history of infectious hepatitis with recurrent jaundice prior 
to the current illness.  On admission the impression included 
multiple hepatic abscesses, with probable alcoholic hepatitis 
and liver failure.  At Humana Hospital the veteran was placed 
on a ventilator.  When extubated he became confused.  The 
veteran was noted to experience delirium.  The examiner 
suspected that the delirium was related to the veteran's 
initial metabolic insult and illness, as well as to his 
prolonged alcohol abuse in the past.  

The veteran was afforded a VA examination in December 1991.  
The veteran reported that he drank a fair amount of alcohol 
prior to his liver surgery.  He was noted to have mild 
elevation of alkaline phosphatase and mildly elevated GGTP.  
The examiner noted that the abnormal liver functions were 
likely a result of the veteran's recent illness with multiple 
liver abscesses.  The diagnoses included history of liver 
abscesses and history of infectious hepatitis.

In June 1992 a VA physician examined the veteran's medical 
record, in particular the operative note for liver abscesses.  
The VA physician concluded that the veteran had a 
diverticular abscess with spread to the liver.  He further 
stated that the liver abscesses were in no way associated 
with the veteran's previous hepatitis.

The veteran and his spouse appeared before a hearing officer 
in October 1992.  They testified that the veteran experienced 
bouts of jaundice ever since service.  They further stated 
that a private doctor had told them that the veteran's liver 
abscesses were due to the hepatitis that the veteran had 
during service. 

The veteran was hospitalized for pyelonephritis in July 1993.

On VA examination in August 1996 the veteran reported that he 
was on Social Security Disability due to chronic back 
problems.  Examination revealed no hepatosplenomegaly.  The 
examiner saw no stigmata of chronic liver disease.  A review 
of the veteran's records revealed that the veteran had had 
multiple pyogenic liver abscesses and a history of chronic 
alcoholism.  Laboratory data revealed a normal chemistry 
panel.  Liver function tests were normal.  Urinalysis was 
negative.  Hepatitis antibody tests were 
negative/nonreactive.  Ultrasound of the liver showed fatty 
infiltration but was otherwise unremarkable.  The impressions 
included history of infectious hepatitis in 1954, with no 
residuals, and history of pyogenic liver abscess in 1990.  It 
was the examiner's opinion that the liver abscesses were 
unrelated to the veteran's infectious hepatitis.

Although service medical records show that the veteran had 
infectious hepatitis during service, they also show that no 
residuals remained by the time of his discharge examination.  
There is no post-service medical evidence of any liver 
abnormality until many years following the veteran's 
discharge from service.  Although liver abscesses were found 
in 1991, there is no medical evidence suggesting that they 
are related to the infectious hepatitis present in service or 
otherwise related to service.  The post-service medical 
evidence shows that infectious hepatitis has been diagnosed 
by history only.  There is no medical evidence of any current 
residuals of the service infectious hepatitis.  Moreover, the 
August 1996 VA examiner stated that there were no residuals 
of the veteran's inservice infectious hepatitis.  The 
statements of the veteran and his spouse to the effect that 
the veteran has residuals of hepatitis are lay statements and 
not considered competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the 
statements of the veteran and his spouse to the effect that a 
physician associated with Humana Hospital has indicated that 
the veteran's liver abscesses may be related to the service 
hepatitis is not competent medical evidence.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Therefore, the Board must 
conclude that the claims for service connection for liver 
abscesses and residuals of infectious hepatitis are not well 
grounded.

The Board further notes that the Humana Hospital records 
identified in support of the veteran's claim have been 
obtained; they do not document the alleged medical opinion 
linking the veteran's liver abscesses to service hepatitis.  
The record reflects that through the statement of the case 
and supplemental statements of the case the veteran has been 
informed of the absence of medical evidence supportive of his 
claim and of the need to submit such evidence.  He has been 
adequately informed of the elements necessary to complete his 
application for service connection.  Robinette.




II.  Service Connection for Lumbar and Thoracic Spine 
Disabilities

The veteran contends that he is entitled to service 
connection for lumbar and thoracic spine disabilities.  He 
maintains that the rigors of his three years in service 
caused him to develop his current back disabilities.  The 
Board has found these claims to be well grounded and is 
satisfied that all available evidence necessary for an 
equitable disposition of these claims has been obtained.

The veteran's service medical records are silent to any 
complaints of back pain or back trauma.  The only reference 
to any abnormality of the veteran's back was made upon 
discharge examination in October 1955.  The veteran was noted 
to have mild left dorso-lumbar scoliosis.

Private x-rays made in September 1987 revealed the veteran to 
have degenerative changes of the thoracolumbar spine with 
anterior osteophytes.  There was wedging of the thoracic 
vertebrae consistent with compression fractures of uncertain 
age.

A March 1988 chiropractor's record indicates that the veteran 
had complained of a one-month history of back pain.  The 
record indicates that the veteran had not had any previous 
chiropractic care.  The record further contains a notation of 
crooked spine from military.

X-rays performed at Central Peninsula General Hospital in 
September 1991 reveal that the veteran had extensive 
degenerative changes present in the spine.  There was 
moderately severe rotoscoliosis of the lower thoracic-lumbar 
spine with convexity to the left.  

On VA examination in December 1991 the veteran complained of 
chronic back problems.  X-rays revealed compression fractures 
of the thoracic spine with significant hypertrophic spurring.  
X-rays also revealed marked rotoscoliosis and very marked 
hypertrophic spurring throughout the lumbar spine.

The veteran was examined for Social Security Administration 
purposes in March 1992.  The examiner noted that the veteran 
had severe degenerative disc disease of the lumbar spine 
complicated by scoliosis.  X-rays revealed the thoracic spine 
to have moderately severe anterior wedging type compression 
fractures.  

At the October 1992 hearing before a hearing officer, the 
veteran testified that he was not treated for his back during 
service but he had been told in the military that he had a 
crooked spine.  He stated that the military physicians wanted 
to operate on his back but he would not let them.  He 
reported that he had no problems with his back during service 
except that he had to watch how he lifted things.  He did not 
have lower back problems until 1959 or 1960, when he worked 
in the oil fields.  He also made reference to having been in 
an automobile accident in 1963, and reported that x-rays at 
that time revealed back problems.

The veteran underwent a VA examination by a board certified 
orthopedic surgeon in October 1995.  The examiner indicated 
that the veteran's claims files and x-rays were not made 
available to him.  The examiner did not find the veteran to 
have scoliosis.  The examiner stated that in the absence of 
any history of an injury while on active duty, and on the 
basis of 3 years in the service and the next 40 years out of 
service, the veteran's current thoracic and lumbar spine 
disorder was probably acquired and probably acquired 
following separation from service.  The examiner stated that 
this was only a presumptive impression since he did not have 
x-rays or past medical records to review.

The veteran submitted seven lay statements in April 1996.  
The affiants, including the veteran's son, stated that the 
veteran had had back problems for many years.  One of the 
statements was from a fellow service man.  He stated that he 
remembered that the veteran hurt his back in service around 
1954.  He also remembered that the veteran had refused to let 
the Army perform a surgical procedure on the veteran's back.  

In August 1997, the October 1995 VA examiner submitted an 
addendum to his October 1995 examination report.  He reviewed 
the veteran's medical records and he noted that x-rays in 
October 1996 revealed compression fractures of several 
thoracic vertebrae.  The examiner stated that the only thing 
that indicated scoliosis during active duty was an October 
1955 examination report.  The examiner noted that most 
scoliosis is developmental in nature, though scoliosis may be 
caused by trauma, usually secondary to compression of a 
vertebra laterally.  He further noted that there was mention 
of compression fractures in the veteran's chart, but not 
until years following the veteran's discharge from military.  
The examiner stated that the presence of mild scoliosis in 
and of itself is not a cause of chronic back pain.  The 
examiner was unable to establish an etiological relationship 
between the scoliosis noted in the veteran's service record 
and his current back disability.  The examiner noted that the 
veteran had worked in the oil fields, known to be hard 
physically, and it was reasonable to assume that that had 
been the cause for the veteran's increasing back problems.  
Finally, the examiner stated that without any other evidence 
to indicate any trauma during the veteran's active duty, and 
considering the veteran's report that he did not have any 
back pain or any back injuries during service, he did not 
find any evidence to indicate that the veteran had an 
acquired back disorder resulting from service.  The veteran's 
chart indicated that his current back symptoms were acquired 
since discharge from active duty.  The examiner further noted 
that the veteran had had an automobile accident since 
discharge from the service that might be part of the etiology 
of his back complaints.  The diagnoses included degenerative 
changes of the thoracic and lumbar spine, and mild 
rotoscoliosis in the lumbar spine.

The record does indicate that the veteran had mild dorso-
lumbar scoliosis upon discharge from service.  The record 
also reveals the veteran has been shown to have scoliosis on 
various examinations since September 1991.  However, none of 
the examiners have indicated that the scoliosis was caused by 
a disease or injury incurred in or aggravated by service.  
The Board also notes that a March 1988 chiropractor report 
stated that the veteran had a crooked spine from the 
military.  However, the chiropractor provided no basis for 
that statement.  Since it appears that the chiropractor's 
statement was made solely on the history as reported by the 
veteran, it is not considered as probative as the other 
medical evidence of record.  The Board has also considered 
the lay statements indicating that the veteran has had a long 
history of back pain.  Also considered are the veteran's own 
statements and the statement of a fellow serviceman that the 
veteran had been offered back surgery while in service.  
However, these statements are not supported by the 
contemporary medical evidence and are not competent evidence 
of a nexus between the veteran's scoliosis and any disease or 
injury or of a nexus between the degenerative changes of the 
veteran's thoracic and lumbar spine and service.  See 
Espiritu.  The Board finds the statements of the August 1997 
VA examiner, made after an earlier examination of the 
veteran, and after a thorough examination of the veteran's 
medical records to be probative.  The August 1997 VA examiner 
noted that the scoliosis noted on discharge from service was 
most likely a developmental abnormality and not caused by 
service.  The Board further notes that at his hearing the 
veteran denied back trauma in service and reported that his 
back problems began after working in the oil fields.  The 
August 1997 VA examiner further stated that there was no 
etiological relationship between the veteran's current back 
disabilities and the scoliosis noted in service or any other 
incident of service.  Therefore, the Board is of the opinion 
that the preponderance of the evidence is against the claims 
for service connection for lumbar and thoracic spine 
disabilities.


ORDER

Entitlement to service connection for residuals of infectious 
hepatitis is denied.

Entitlement to service connection for liver abscesses is 
denied.

Entitlement to service connection for disability of the 
lumbar spine is denied.

Entitlement to service connection for disability of the 
thoracic spine is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

